Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I in the reply filed on 2-17-22 is acknowledged.  The traversal is on the ground(s) that Restriction is only proper if the claims of the restricted groups are independent or patentably distinct and there would be a serious burden placed on the Examiner if restriction is not required. MPEP § 803. The burden is on the Examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction. MPEP § 803. Moreover, when citing lack of unity of invention in a national stage application, the Examiner has the burden of explaining why each group lacks unity with each other group specifically describing special technical features in each group. See MPEP § 1893.03(d).  This is not found persuasive because there is serious burden on the examiner to examine both groups since the searches are not coextensive and would require different searches in any database search. For instance, the process claims are not limited to production of products with branched structures much less the specific structure of claim 1. With regard to applicants’ arguments regarding a special technical feature which defines a contribution over the prior art, claim 1 has no such technical feature as evidenced by the references relied upon in this Office action as the references anticipate or obviate claim 1. See the below rejections. There is nothing inconsistent with the rejections provided below when read in the light of the specification. The Office will of course rejoin any claim depending from or containing all of the limitations of any allowed claims should such claims be present.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Carson (US 4399260).
Carson discloses a process in which a polystyryl lithium is reacted with butadiene containing “small amounts” of DVB branching agent such as would form applicants “branched chain” to result in a polymer with a molecular weight of 37,000 (example 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carson (US 4399260) in view of Soddu et al. (US 20170335027) and Schulte et al. (US 20160264720).
Carson discloses no polydispersities. Paragraph 5 of Soddu discloses at paragraph 5 that alkyl lithium polymerization carried out continuously have .

Claims 1 and 3 are rejected under 35 U.S.C. 102(a1) as being anticipated by Horiie (US 5912315).
The reference discloses a process in which styrene diene styrene block copolymers are grafted with styrene in the presence of peroxide, a process which would result in both styrene and diene chains being grafted and thus a branched structure in which styrene was grafted with styrene would be present.

Claim 6 is rejected under 35 U.S.C. 102(a1) as being anticipated by Horiie (US 5912315) as evidenced by Sugasaki et al. (US 20070231737).
Note the footnote to Table 1 of Horiie indicating that one of the block copolymer substrates is JSR TR2000 such as Sugasaki discloses has molecular weight of 120,000 at paragraph 176 and thus the limitations of claim 6 are met.


s 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lewtas et al. (US 20078/0068233).
Paragraph 94 of the reference discloses block copolymers such as SEBS which in the last sentence of paragraph 93 that the polymers may be branched in which the branches may be the same as the main chain. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2010/0081769) as evidenced by Janowicz et al. (US 4680352) and in view of Osaki (US 2017/0255096).
Ma discloses a material produced using a macromer produced using cobalt chain transfer agent such as that of Janowicz (paragraph 32) such as is admitted by applicants to be useable in applicants own process and such as is disclosed by Janowicz to posses applicants macromer structure of Formula 1(see column 8, line 40 of Janowicz). Note paragraphs 25 and 29 of Ma disclosing polymerization of the macromonomer using ATRP. While use of iodine containing initiators is not disclosed, note Osaki at paragraphs 92-97 disclosing that iodine containing organic initiators (such as would result in a terminal iodine atom as in claim 10) are preferred when conducting ATRP. Note example 3 of Ma for copolymerization of the macromonomer and an acrylate vinyl monomer as in applicants monomer “B” of claim 11 and note number 

The prior art does not teach or suggest a block copolymer in which “a main chain and a branched chain consist of the same constitutional unit”.


Claims 4, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765